Morton, J.
The only question in this case is whether St. 1902, c. 450, prohibits such contracts as that relied on by the defendant. We are of opinion that it does not. It is an amendment of R. L. c. 106, § 62, and the object of the Legislature in passing it evidently was to supply an omission in regard to cases where the employee left or was discharged without receiving his pay. As the statute stood before the amendment, those contingencies were unprovided for. Section 10, R. L. c. 106, impliedly recognizes the validity of contracts like that relied on by the defendant, and there is nothing in the weekly payment law which we think forbids them.

Exceptions overruled.